Citation Nr: 0837283	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
June 6, 2000, to January 20, 2001, as well as an initial 
rating in excess of 70 percent for post-traumatic stress 
disorder from January 26, 2001, to October 23, 2002; from 
February 1, 2003, to June 28, 2004; and from November 1, 
2004.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  

By its decision of May 14, 2007, the Board of Veterans' 
Appeals (Board) denied the veteran's appeal for an effective 
date prior to June 6, 2000, for service connection for post-
traumatic stress disorder (PTSD).  In addition, the Board 
denied entitlement to an initial rating in excess of 30 
percent for PTSD from June 6, 2000, to January 20, 2001; 
granted an initial rating of 100 percent therefor from 
January 21, 2001, to January 25, 2001; granted an initial 
rating of 70 percent, but none greater, therefor from January 
26, 2001, to October 23, 2002; granted an initial rating of 
100 percent therefor from October 24, 2002, to December 2, 
2002 (though incorrectly noted to be December 2, 2003, in the 
decision itself); denied entitlement to an initial rating in 
excess of 70 percent therefor from February 1, 2003, to June 
28, 2004; granted an initial rating of 100 percent therefor 
from June 29, 2004, to October 31, 2004; and denied 
entitlement to an initial rating in excess of 70 percent 
therefor from November 1, 2004.  

An appeal to the United States Court of Appeals (Court) 
followed, and the parties to such appeal thereafter jointly 
moved the Court to vacate and remand that portion of the 
Board's decision in which an initial rating of less than 100 
percent was assigned for the veteran's PTSD.  The parties 
specifically noted that no appeal was being taken as to the 
denial of an earlier effective date for the grant of service 
connection for PTSD, which the Board also denied in its May 
2007 decision.  The Court by its June 2008 order granted the 
parties' motion, vacating the Board's action denying 
entitlement to an initial rating in excess of 30 percent from 
June 6, 2000, to January 20, 2001, as well as an initial 
rating in excess of 70 percent from January 26, 2001, to 
October 23, 2002; from February 1, 2003, to June 28, 2004; 
and from November 1, 2004.  

The case has since been returned to the Board for further 
review.  Following the case's return, the veteran has 
submitted additional documentary evidence directly to the 
Board, along with a written waiver for its initial 
consideration by the RO.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The basis of the Court's vacatur of pertinent portions of the 
Board's decision of May 2007, as indicated in the parties' 
joint motion, was the failure on the part of the Board to 
ensure that VA had fully complied with its duty to assist in 
the development of all pertinent records, and, in particular, 
complete clinical records from the Vet Center operated by VA 
in Trenton, New Jersey.  The veteran has repeatedly requested 
the VA's assistance in obtaining all records of treatment 
compiled at that facility and he has furnished multiple 
authorizations to facilitate their release, but only a 
portion of those records are currently on file.  Inasmuch as 
the Court has directed the Board to obtain copies of complete 
clinical records from the Trenton Vet Center, including all 
pertinent individual and group therapy treatment notes 
compiled at that facility, remand is required.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  See also Stegall v. West, 11 Vet. App. 
268, 270 (1998) (when remand orders of the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.)

In addition, it is noted that among the evidence recently 
submitted by the veteran to the Board is a September 2008 
letter from a VA physician indicating that a score assigned 
on March 12, 2007, on the Global Assessment of Functioning 
Scale as to the impact of his PTSD was not reflective of his 
overall level of functioning and that the veteran was unable 
to work.  In response, the Board notes that there is 
currently no record of any evaluation conducted on March 12, 
2007, and further efforts are needed to search for and obtain 
any outstanding examination and treatment reports compiled by 
VA.  As well, it is advisable to obtain an updated VA 
psychiatric examination in an effort to more clearly assess 
the current severity of the veteran's PTSD.  

In view of the foregoing, to include the Court Order, this 
case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran should be notified 
of what information and evidence are 
still needed to substantiate his claim 
for an initial rating for PTSD, and, 
specifically, his entitlement to an 
initial rating in excess of 30 percent 
for PTSD from June 6, 2000, to January 
20, 2001, as well as an initial rating in 
excess of 70 percent from January 26, 
2001, to October 23, 2002; from February 
1, 2003, to June 28, 2004; and from 
November 1, 2004.  He should also be 
reminded that, if requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  Obtain copies of all clinical records 
pertaining to the veteran which were 
compiled at the VA's Vet Center and its 
Readjustment Counseling Service, located 
in Trenton, New Jersey, from the time he 
was initially seen at that Vet Center to 
the present.  Such records should include 
all individual and group therapy 
treatment notes.  Once obtained, such 
records should then be associated with 
the veteran's claims folder.  

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.

3.  Obtain any and all pertinent records 
of VA examination and treatment, not 
currently in the claims file, which were 
compiled since November 2005 for 
inclusion in the veteran's claims folder.  

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to identify the current severity of 
his PTSD.  The claims folder should be 
made available to the examiner for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  Such examination 
should include a comprehensive mental 
status evaluation and any tests deemed 
necessary.  All pertinent diagnoses 
should then be recorded and the examiner 
is asked to assign a score on the Global 
Assessment of Functioning Scale based 
exclusively on the impairment resulting 
from the veteran's PTSD.  

The examiner is also asked to furnish an 
opinion as to what degree the veteran's 
service-connected PTSD, alone, is 
productive of interference with 
employment (e.g., total, marked).

5.  Lastly, the veteran's claim for 
entitlement to an initial schedular 
and/or extraschedular rating in excess of 
30 percent for PTSD from June 6, 2000, to 
January 20, 2001, as well as an initial 
rating in excess of 70 percent for PTSD 
from January 26, 2001, to October 23, 
2002; from February 1, 2003, to June 28, 
2004; and from November 1, 2004, should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim(s) 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action. 


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




